DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 12/28/2018, 4/3/2019 and 11/24/2020 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Drawings
3. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Workpiece WZ (paragraph 0054 of the specification)
Tool WZ (Paragraph 0055 of the specification) 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an abrasive belt as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claim 11, wherein the light display device is configured as a projection unit. 
Claim 23, wherein color gradients can be used for the display. 
Claim 26, wherein the projection unit comprises a projector. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4. The disclosure is objected to because of the following informalities:
The drawings do not show “advantageous insertion position EPv” (paragraph 0047 of the specification). 
The drawings do not show control device 2 (paragraph 0047 of the specification)
Appropriate correction is required.
Claim Objections
5. Claims 14 and 18 are objected to because of the following informalities:  
Claim 14, line 5, “by a light signal display device” should read “by [[a]] the light signal display device” because “light signal display device” was introduced in claim 1. 
Claim 14, line 7, “an advantageous insertion position” should read “[[an]] the advantageous insertion position” because “advantageous insertion position” was introduced in claim 1. 
Claim 18, line 2, “using least one” should read “using at least one”
Claim 18, The terms “operator”, “wear condition”, “at least one tool”, “advantageous insertion position” and “workpiece” were all previously introduced in claim 1 and should reflect proper antecedent basis. 
Appropriate correction is required.
Claim Interpretation
6. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, “control device is configured to control”. Further, proper corresponding structure was not provided for “control device”. 
Claim 5, “workpiece detection device”. Further proper corresponding structure was provided as a camera in paragraph 0048 of the specification. 
Claim 6, “control device is configured to determine”. Further, proper corresponding structure was not provided for “control device”. 
Claim 7, “wherein the control device determines”. Further, proper corresponding structure was not provided for “control device”.
Claim 8, “wherein the control device is configured to determine”. Further, proper corresponding structure was not provided for “control device”.
Claim 9, “wherein the control device is configured to stochastically or chaotically determine”. Further, proper corresponding structure was not provided for “control device”.
Claim 10, “an inspection apparatus is provided adapted to determine”. Further proper corresponding structure was provided as a camera in paragraph 0049 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Claim 17, “displaying the advantageous insertion position by means of the light signal display device”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the disclosure fails to provide written description in the form of corresponding structure of the “control device”, which invokes 35 USC 112(f), as mentioned above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 6-9, claim limitation “control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above, the disclosure is 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claims 7, 8, 10, 12, 17, 21, 24, 25, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, The claim language recites “the respective insertion position thereof” and “respective machining parameters”. It is not precisely clear what the term “respective” is with respect to. Additionally, “the respective insertion position” lacks proper antecedent basis because claim 5 introduces “an insertion position” and claim 1 introduces “an advantageous insertion position”. Therefore, it is not precisely clear which insertion position “the respective insertion position” is referencing. 
Claim 8, The claim language recites “by means of a determined wear condition”. However, claim 1 introduces “a wear condition”. It is not precisely clear if the phrase “a determined wear condition” is referencing “a wear condition” which was introduced in claim 1 or a different wear condition. 
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Specifically, it is not precisely clear if “grain direction” is explicitly required, or if “grain direction” is one possible “surface condition” and is not meant to encompass all possible “surface conditions”. 
Claim 10, the claim language recites “an advantageous insertion position”. However, claim 1 introduces “an advantageous insertion position”. Therefore, the recitation of “an advantageous insertion position” lacks proper antecedent basis and it is also not precisely clear if the recitation of “an advantageous insertion position” in claim 10 is meant to introduce a new advantageous insertion position or if it is meant to reference the advantageous insertion position introduced in claim 1. 
Claim 12, The claim language introduces the acronyms “LED” and “OLED”. These acronyms should be spelled out when first introduced in order to distinctly claim the intended subject matter. 
Claim 17, The claim language recites “detecting the length measurements of the workpiece to be machined before insertion of the workpiece to be machined into the insertion area”. However, it is not precisely clear how this is achieved. Specifically, figure 1 depicts the workpiece already in the insertion area 4 while the length measurements of the workpiece are detected. 
Claim 21, The claim language recites “wherein the panel-shaped workpieces consist at least in part of wood, wood material, or synthetic”. However, claim 21 is drawn towards a machining apparatus while this limitation is drawn towards a workpiece of the machining apparatus. It is not precisely clear if the recited property of the workpiece is required to be met by the prior art. 
Claim 24, the claim language recites “wherein the length measurements of the workpiece and the insertion position of the workpiece in the insertion area of 
Claims 25, 27 and 28 are rejected for depending upon a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14, 18 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 14 and 18, claims 14 and 18 are drawn to a method and depend from claim 1 which is drawn to an apparatus. Claims 14 and 18 do not further limit the subject matter of the apparatus of claim 1. Claims 14 and 18 should be rewritten as independent claims. 
Regarding claim 21, the claim is drawn to a machining apparatus. However, the claim limitations further limit a workpiece of the machining apparatus. Claim 21 does not further limit the subject matter of the machining apparatus.  

Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 13, 18-20, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grivna (US Patent 6634925).
Regarding claim 1, Grivna teaches a machining  apparatus (fig. 1), comprising: 
a control device (processor 55); and 
at least one light signal display device (column of lamp indicators 50, fig. 3) which displays information on the machining apparatus such that the information displayed by the  light signal display device is visible to an operator (fig. 3), 
wherein the  control device is configured to control the  light signal display device such that a wear condition of at least one tool of the  machining apparatus (the prior art is not  or an advantageous insertion position of a workpiece to be machined is displayed as information to the operator (col. 4, line 53 – col. 5, line 65).  
Regarding claim 2, Grivna teaches wherein the  light signal display device is provided at an insertion area of the machining apparatus, at which the workpiece to be machined can be inserted or is movable toward the tool by a conveyor (fig. 3, col. 3, lines 30-33), or the light signal display device displays the information on the insertion area (the prior art is not required to teach this limitation because the claim recites the phrase “or”).  
Regarding claim 3, Grivna teaches wherein the light signal display device is configured in the form of a display bar extending partially or completely along the  insertion area (fig. 3), or 
wherein the information is displayed such that it extends partially or completely along the  insertion area (the prior art is not required to teach this limitation because the claim recites the phrase “or”).  
Regarding claim 4, Grivna teaches wherein the light signal display device can display to the operator by different colors the wear condition of the tool (the prior art is not required to teach this limitation because the claim recites the phrase “or”) or the advantageous insertion position of the workpiece to be machined, by the colors green, yellow and red (col. 4, line 53 – col. 5, line 65), and 
wherein green is used for a good condition or a desired position, yellow for an average condition or a less desired position and red for a poor condition or an undesired position (col. 4, line 53 – col. 5, line 65).  
Regarding claim 9, Grivna teaches wherein the control device is configured to stochastically or chaotically determine the advantageous insertion position (applicant states “in other words, the insertion position is not determined based on the wear condition of the workpiece, but is stochastically or chaotically distributed over the tool surface over the engaging time of the workpiece and therefore, statistically speaking, the tool is evenly worn over the engaging time (paragraph 0027 of the applicant’s specification). Grivna teaches the processor functions to determine the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor drum. (col. 5, lines 2-15) As best understood by the examiner, in light of paragraph 0027 of the applicant’s specification, Grivna teaches the claimed limitations).  
Regarding claim 10, Grivna teaches wherein furthermore an inspection apparatus (Grivna teaches sensors 32 and 33. Additionally, regarding the invocation of 35 USC 112(f), Grivna’s sensors are being interpreted as equivalents thereof because they perform the claimed function) is provided adapted to determine a surface condition (Grivna’s sensors detect a surface condition of the workpiece in the form of flatness and height of the surface. These each qualify as a surface condition), such as grain direction (In light of the 35 USC 112(b) rejection discussed above, Grivna is not required to teach “grain direction” because “grain direction” is being interpreted as one possible surface condition), of the workpiece to be machined and to display to the operator, according to the determined surface condition, an advantageous insertion position (col. 5, lines 54-67) and/or advantageous insertion orientation (Because the claim limitation recites “and/or”, Grivna is not required to teach this limitation) by the light signal display device (col. 5, lines 54-67).  
Regarding claim 11, Grivna teaches wherein the light display device is configured as a projection unit (Grivna teaches the readout means includes a plurality of indicator lamps. Additionally, Grivna teaches each of the illuminated zones 51-53 will be provided with colored lenses (col. 4, lines 53-65). Grivna’s lamps and lenses qualify as projection units because the lamps project light onto the lenses).  
Regarding claim 13, Grivna teaches wherein the at least one tool is an abrasive belt (abrasive belt 24), an abrasive roller, a polishing roller, or a disk brush (Grivna is not required to teach the additional limitations because the claim recites “or”).  
Regarding claim 18, Grivna teaches a method comprising: 
using  least one light signal display device (fig. 3, readout 30) mounted to the  machining apparatus according to claim 1 (Grivna teaches the machining apparatus according to claim 1. See the above rejection of claim 1);  or 
displaying thereon information to display to an operator a wear condition of at least one tool of the  machining apparatus or an advantageous insertion position of a workpiece to be machined (Grivna is not required to teach this limitation because the claim recites the word “or”).  
Regarding claim 19, Grivna teaches wherein the machining apparatus is a wide-belt sander (Grivna teaches the surface treating apparatus is a wide belt sander (col. 3, lines 62-63).  
Regarding claim 20, Grivna teaches wherein the machining apparatus is for machining panel-shaped workpieces (Grivna’s apparatus is capable of machining panel-shaped workpieces).
Regarding claim 22, Grivna teaches wherein the light signal display device is disposed in the vertical direction above the insertion area (fig. 3) or displays the information at this position (Grivna is not required to teach this limitation because the claim recites the word “or”).
Regarding claim 26, Grivna teaches wherein the projection unit comprises a projector (Grivna teaches the readout means includes a plurality of indicator lamps. Additionally, Grivna teaches each of the illuminated zones 51-53 will be provided with colored lenses (col. 4, lines 53-65). Grivna’s lamps qualify as projectors because they project light onto the colored lenses).
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grivna (US Patent 6634925) in view of NPL1 LED Lightstrip (NPL1), hereinafter NPL1.
Regarding claim 12, Grivna teaches the machining apparatus as rejected above in claim 1. Grivna does not teach wherein the light display device is configured as an LED bar, or an OLED bar.  
However, NPL1 teaches a LED Lightstrip which is capable of producing 16 million colors. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Grivna to incorporate the LED . 
Claims 23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Grivna (US Patent 6634925) in view of NPL1 LED Lightstrip (NPL1), hereinafter NPL1, and further in view of Venturini (EP 3009231).
Regarding claims 27 and 28, Grivna, as modified by NPL1, teaches the claimed invention as rejected above in claim 12. Grivna, as modified by NPL1, does not teach wherein a resolution of the light display device is less than 5 cm, wherein the resolution of the light display device is less than 2 cm.  
However, NPL1 teaches a LED Lightstrip which is capable of producing 16 million colors. Additionally, NPL1 inherently teaches a resolution but does not explicitly define the resolution.
Venturini teaches a sanding machine having a conveyor belt 6, abrasive belt 11, and multiple contact rollers 16 which allow the device to detect the width of the panel 2 in the direction 9 (fig. 1).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Grivna in view of NPL1 and Venturini to provide wherein the resolution of the light display device is less than 2cm. Specifically, it would have been obvious to further modify Grivna to incorporate an increased 
Regarding claim 23, Grivna teaches the claimed invention as rejected above in claim 4. Grivna does not teach wherein color gradients can be used for the display.  
However, NPL1 teaches a LED Lightstrip which is capable of producing 16 million colors. 
Venturini teaches a sanding machine having a conveyor belt 6, abrasive belt 11, and multiple contact rollers 16 which allow the device to detect the width of the panel 2 in the direction 9 (fig. 1).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Grivna to incorporate the teachings of NPL1 and Venturini to provide a machining apparatus, wherein color gradients can be used for the display. Specifically, it would have been obvious to further modify Grivna to incorporate an increased plurality of sensors 32 in order to detect the width of the workpiece. Doing so would further increase the accuracy of the light display device which informs the operator of the advantageous insertion position. Additionally, doing so would increase the precision of the light display device. As the number of desired sensors increases, it would .  
Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Grivna (US Patent 6634925).
Regarding claim 14, Grivna teaches a method for operating a machining apparatus according to claim 1 (see the above rejection of claim 1. Grivna teaches the machining apparatus according to claim 1),  the method comprising: 
determining the wear condition of a tool of the  machining apparatus (Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor (col. 5, lines 2-5). The processor then instructs the readout means 30 to display information accordingly. Additionally, Grivna teaches the practice of feeding workpieces evenly is essential in order to distribute wear of machine components. Grivna then teaches it is an object of the present invention to enhance uniform distribution of wear (col. 1, lines 35 and col. 3, lines 5-8). Grivna does not explicitly teach determining the wear condition of a tool of the machining apparatus. However, it would have been obvious that by determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor, Grivna is also determining the wear condition of a tool of the machining apparatus.);  DB2/ 35643456.14PCT/EP2017/065969Attorney Docket No.: 122353-5026 
displaying the determined wear condition of the  tool by a light signal display device (Grivna teaches displaying advantageous insertion positions to the operator via the different colors of the readout means 30 (col. 5, lines 54-65). It would have been obvious that as Grivna displays the advantageous insertion position to the operator, Grivna is also displaying the determined wear condition of the tool) and; 
displaying an advantageous insertion position of the workpiece to be machined in the machining apparatus by the light signal display device (Grivna teaches displaying advantageous insertion positions to the operator via the different colors of the readout means 30 (col. 5, lines 54-65).).  
Regarding claim 29, Grivna teaches the claimed method as rejected above in claim 14. Additionally, Grivna teaches wherein the advantageous insertion position based on the determined wear condition of the tool is stochastically or chaotically determined (applicant states “in other words, the insertion position is not determined based on the wear condition of the workpiece, but is stochastically or chaotically distributed over the tool surface over the engaging time of the workpiece and therefore, statistically speaking, the tool is evenly worn over the engaging time (paragraph 0027 of the applicant’s specification). Grivna teaches the processor functions to determine the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor drum. (col. 5, lines 2-15) As best understood by the examiner, in light of paragraph 0027 of the applicant’s specification, Grivna teaches the claimed limitations).
Claims 5-8, 15-17, 20-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grivna (US Patent 6634925) in view of Venturini (EP 3009231).
Regarding claim 5, Grivna teaches the claimed invention as rejected above in claim 2. Additionally, Grivna teaches further comprising a workpiece detection device (Grivna teaches sensors 32 and 33.), by means of which an insertion position of the workpiece in the insertion area of the machining apparatus can be detected (col. 4, lines 20-30).  
Grivna does not explicitly teach a workpiece detection device by means of which length measurements of the workpiece can be detected.
However, Venturini teaches a sanding machine having a conveyor belt 6, abrasive belt 11, and multiple contact rollers 16 which allow the device to detect the width of the panel 2 in the direction 9 (fig. 1).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Grivna’s sensors function as to detect both length, width and insertion position measurements of the workpiece. Specifically, when the sensors 32 and 33 move in response to contacting a workpiece, and then return to the original position when the workpiece is no longer present, the sensors are detecting the length measurement of the workpiece. Doing so allows Grivna’s apparatus to function as intended and display to the operator the advantageous insertion positions. Additionally, regarding the invocation of 35 USC 112(f), Grivna’s sensors are being interpreted as equivalents thereof because they perform the claimed function.
Regarding claim 6, Grivna in view of Venturini teaches the claimed invention as rejected above in claim 5. Additionally, Grivna in view of Venturini teaches wherein the  control device is configured to determine by an engaging time of the tool the wear condition of the tool (Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative , and to display it to the operator by controlling the light signal display device (Grivna teaches displaying advantageous insertion positions to the operator via the different colors of the readout means 30 (col. 5, lines 54-65). It would have been obvious that as Grivna displays the advantageous insertion position to the operator, Grivna is also displaying the determined wear condition of the tool).  
Regarding claim 7, Grivna in view of Venturini teaches the claimed invention as rejected above in claim 6. Additionally, Grivna in view of Venturini teaches wherein the control device determines over the engaging time of the tool the wear condition of the tool (Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor (col. 5, lines 2-5). The processor then instructs the readout means 30 to display information accordingly. Additionally, Grivna teaches the practice of feeding workpieces evenly is essential in order to distribute wear of machine components. Grivna then teaches it is an object of the  by means of the detected length measurements of the machined workpieces and the respective insertion position thereof in the machining apparatus as well as by respective machining parameters (It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Grivna’s sensors function as to detect both length, width and insertion position measurements of the workpiece. Specifically, when the sensors 32 and 33 move in response to contacting a workpiece, and then return to the original position when the workpiece is no longer present, the sensors are detecting the length measurement of the workpiece and the insertion position of the workpiece. Doing so allows Grivna’s apparatus to function as intended and display to the operator the advantageous insertion positions.).  
Regarding claim 25, Grivna in view of Venturini teaches the claimed invention as rejected above in claim 7. Additionally, Grivna in view of Venturini teaches wherein the respective parameters comprise at least one of machining time (Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor (col. 5, lines 2-5). It would have been obvious that the accumulative duration of time during which the presence of a workpiece has been detected by the sensors corresponds to the machining time because the , machining forces, grinding time or contact pressure (The prior art is not required to teach these limitations because the claim recites “or”).  
Regarding claim 8, Grivna in view of Venturini teaches the claimed invention as rejected above in claim 5. Additionally, Grivna in view of Venturini teaches wherein the  control device is configured to determine, by means of a determined wear condition of the tool (Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor (col. 5, lines 2-5). The processor then instructs the readout means 30 to display information accordingly. Additionally, Grivna teaches the practice of feeding workpieces evenly is essential in order to distribute wear of machine components. Grivna then teaches it is an object of the present invention to enhance uniform distribution of wear (col. 1, lines 35 and col. 3, lines 5-8). Grivna does not explicitly teach determining the wear condition of a tool of the machining apparatus. However, it would have been obvious that by determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor, Grivna is also determining the wear condition of a tool of the machining apparatus.) and by the detected length measurements of the workpiece to be machined (It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Grivna’s sensors function as to detect both length, width and insertion position measurements of the workpiece. Specifically, when the sensors 32 and 33 move in response to contacting a workpiece, and then return to the original position when the workpiece is no longer present, the sensors are detecting the length measurement of the , the advantageous insertion DB2/ 35643456.13PCT/EP2017/065969Attorney Docket No.: 122353-5026 position of the workpiece to be machined and to display it to the operator by the light signal display device (Grivna teaches displaying advantageous insertion positions to the operator via the different colors of the readout means 30 (col. 5, lines 54-65).).  
Regarding claim 24, Grivna in view of Venturini teaches the claimed invention as rejected above in claim 5. Additionally, Grivna in view of Venturini teaches wherein the length measurements of the workpiece and the insertion position of the workpiece in the insertion area of the machining apparatus can be determined even before insertion into the insertion area (As mentioned above in the 35 USC 112(b) rejection, it is not precisely clear what is required of this limitation. However, as best understood by the examiner in light of the 35 USC 112(b) rejection, Grivna in view of Venturini seems to function in a similar manner to the instant application. As best understood by the examiner, in light of the 35 USC 112(b) rejection, Grivna in view of Venturini teaches wherein the length measurements of the workpiece and the insertion position of the workpiece in the insertion area of the machining apparatus can be determined (addressed in the rejection of claim 5) even before insertion into the insertion area).  
Regarding claims 20 and 21, Grivna in view of Venturini teaches the claimed invention as rejected above in claim 1. Additionally, Grivna in view of Venturini teaches wherein the machining apparatus is for machining panel-shaped workpieces, wherein the panel-shaped workpieces consist at least in part of wood, wood material or synthetic (Venturini teaches a machine for sanding/finishing panels made of wood, metal or the like, the machine having a 
Regarding claim 15, Grivna teaches the claimed method as rejected above in claim 14. 
Venturini teaches a sanding machine having a conveyor belt 6, abrasive belt 11, and multiple contact rollers 16 which allow the device to detect the width of the panel 2 in the direction 9 (fig. 1).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Grivna’s sensors function as to detect both length, width and insertion position measurements of the workpiece. Specifically, when the sensors 32 and 33 move in response to contacting a workpiece, and then return to the original position when the workpiece is no longer present, the sensors are detecting the length measurement of the workpiece and the insertion position measurements of the workpiece. Doing so allows Grivna’s apparatus to function as intended and display to the operator the advantageous insertion positions. 
Grivna in view of Venturini teaches detecting length measurements of the workpiece to be machined; detecting the insertion position of the workpiece to be machined in an insertion area of the machining apparatus (It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Grivna’s sensors function as to detect both length, width and insertion position measurements of the ; 
checking whether a wear condition of the tool was already determined; determining wear of the tool based on the detected length measurements of the detected insertion position and given machining parameters; determining a current wear condition by accumulating a current wear condition and the determined wear; and storing the determined current wear condition (Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor (col. 5, lines 2-5). The processor then instructs the readout means 30 to display information accordingly. Additionally, Grivna teaches the practice of feeding workpieces evenly is essential in order to distribute wear of machine components. Grivna then teaches it is an object of the present invention to enhance uniform distribution of wear (col. 1, lines 35 and col. 3, lines 5-8). Grivna does not explicitly teach determining the wear condition of a tool of the machining apparatus. However, it would have been obvious that by determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor, Grivna is also determining the wear condition of a tool of the machining apparatus. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Grivna’s sensors function as to detect both length, width and insertion position measurements of the workpiece. Specifically, .  
Regarding claim 16, Grivna in view of Venturini teaches the claimed method as rejected above in claim 15. Additionally, Grivna in view of Venturini teaches wherein over an engaging time of the tool the current wear condition of the tool is determined based on an accumulation of determined wear of the tool (Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor (col. 5, lines 2-5). The processor then instructs the readout means 30 to display information accordingly. Additionally, Grivna teaches the practice of feeding workpieces evenly is essential in order to distribute wear of machine components. Grivna then teaches it is an object of the present invention to enhance uniform distribution of wear (col. 1, lines 35 and col. 3, lines 5-8). Grivna does not explicitly teach determining the wear condition of a tool of the machining apparatus. However, it would have been obvious that by determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor, Grivna is also determining the wear condition of a tool of the machining apparatus.).  
Regarding claim 17, Grivna in view of Venturini teaches the claimed method as rejected above in claim 15. Additionally, Grivna in view of Venturini teaches detecting the length measurements of the workpiece to be machined before insertion of the workpiece to be machined into the insertion area (As mentioned above in the 35 USC 112(b) rejection, it is not precisely clear what is required of this limitation. However, as best understood by the examiner in light of the 35 USC 112(b) rejection, Grivna in view of Venturini seems to function in a similar manner to the instant application. As best understood by the examiner, in light of the 35 USC 112(b) rejection, Grivna in view of Venturini teaches detecting the length measurements of the workpiece to be machined (as rejected in claim 15) before insertion of the workpiece to be machined into the insertion area);
checking the current wear condition of the tool;  DB2/ 35643456.1PCT/EP2017/065969Attorney Docket No.: 122353-5026determining the advantageous insertion position based on the current wear condition of the tool and the detected length measurements of the workpiece to be machined; and displaying the advantageous insertion position by means of the light signal display device (Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor (col. 5, lines 2-5). The processor then instructs the readout means 30 to display advantageous insertion positions to the operator (col. 5, lines 54-65). Additionally, Grivna teaches the practice of feeding workpieces evenly is essential in order to distribute wear of machine components. Grivna then teaches it is an object of the present invention to enhance uniform distribution of wear (col. 1, lines 35 and col. 3, lines 5-8). Grivna does not explicitly teach determining the wear condition of a tool of the machining apparatus. However, it would have been obvious that by determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor, Grivna is also determining the wear condition of a tool of the machining apparatus.).  
Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grivna (US Patent 6769958) teaches a material removal monitor with multiple thickness detectors and monitors 42-45
Papetti (US Patent 7134935) teaches an apparatus with LED indicator bulbs 14 and 15 to convey the wear condition of the blade. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723